Citation Nr: 0531842	
Decision Date: 11/23/05    Archive Date: 12/02/05	

DOCKET NO.  04-38 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for chronic tinnitus.   

2.  Entitlement to service connection for the residuals of 
cold injury.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

Based on a review of the file, it is clear that the veteran 
failed to perfect his appeal regarding the issue of an 
increased evaluation for service-connected post-traumatic 
stress disorder.  Accordingly, that issue is not currently 
before the Board.  

Finally, it would appear that the veteran currently seeks 
entitlement to an increased evaluation for the residuals of a 
penetrating wound to the lateral aspect of the left knee, 
with retained foreign body, and injury to Muscle Group XV.  
Inasmuch as this issue has not been developed or certified 
for appellate review, it is not for consideration at this 
time.  It is, however, being referred to the RO for 
appropriate action.  

Good or sufficient cause having been shown, the veteran's 
case has been advanced on the docket under the provisions of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2005).  

With respect to the claim for service connection for 
frostbite residuals, this issue is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.



FINDING OF FACT

Chronic tinnitus as likely as not had its origin during the 
veteran's period of active military service.  


CONCLUSION OF LAW

Chronic tinnitus was incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  
Due to the fully favorable disposition of the claim for 
service connection for tinnitus, no further discussion of the 
various provisions of the VCAA is necessary.  

Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of chronic 
tinnitus.  At the time of a service separation examination in 
September 1953, the veteran's ears were within normal limits.  
A VA medical examination of December 1953 was negative for 
any evidence of tinnitus or residuals of cold injury.  

On VA audiometric examination in October 2003, the veteran 
gave a history of exposure to "loud noise" while in the 
military.  Reportedly, following the veteran's discharge from 
service, he experienced no occupational or recreational noise 
exposure.  When questioned, the veteran denied the presence 
of clinical tinnitus.  The pertinent diagnosis was bilateral 
sensorineural hearing loss.  

On VA otologic examination, likewise conducted in 
October 2003, the veteran complained of tinnitus "by 
history," as well as difficulty hearing.  A physical 
examination of the veteran's ears was essentially 
unremarkable.  An audiometric examination showed evidence of 
a bilateral sensorineural hearing loss.  The pertinent 
diagnoses noted were tinnitus, by history; and bilateral 
sensorineural hearing loss.  In the opinion of the examiner, 
following a review of the veteran's examination and history, 
it was "more likely than not" that the veteran's hearing loss 
and tinnitus were due to his military service.  

In a rating decision of December 2003, the RO granted service 
connection for bilateral hearing loss.  

At the time of a VA outpatient audiometric examination in 
March 2004, the veteran received a diagnosis of mixed hearing 
loss in both ears.  

During the course of a hearing before the undersigned 
Veterans Law Judge in September 2005, the veteran offered 
testimony regarding the nature and etiology of his tinnitus.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2005).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
Where there is an approximate balance of positive and 
negative evidence regarding a material issue, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. 
§ 3.102 (2005).  Where the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Regarding the veteran's claim for service connection for 
chronic tinnitus, the Board acknowledges that, during the 
veteran's period of active military service, he received 
neither treatment for nor a diagnosis of chronic tinnitus.  
Nonetheless, service connection is currently in effect for 
bilateral sensorineural hearing loss.  While at the time of a 
VA audiometric examination in October 2003, the veteran 
denied clinical tinnitus, he did report a chronic history of 
tinnitus on the otologic examiatnion.  The otologic examiner 
was of the opinion that the veteran's sensorineural hearing 
loss and tinnitus were both "more likely than not" the result 
of his active military service.  

The claim was denied by the RO as the veteran denied 
"clinical tinnitus" on the audiometric examination, and on 
the ear examination tinnitus was diagnosed "by history."  
However, during the veteran's Board hearing, he clarified 
that he does experience recurrent ringing in the ears, 
probably about 90 percent of the time.  The Board notes that 
the veteran is competent to testify as to the presence of 
such. 

Given the aforementioned opinion of the VA otologist, and 
with the resolution of all reasonable doubt in the veteran's 
favor, the Board is of the opinion that the veteran currently 
experiences tinnitus, which is as likely as not is the result 
of his period of active military service.  Accordingly, 
service connection for chronic tinnitus is in order.  


ORDER

Service connection for chronic tinnitus is granted.  


REMAND

With respect to the veteran's claim for service connection 
for residuals of cold injuries, the Board finds that 
additional development is warranted.

At the outset, the Board notes the veteran served in combat 
in Korea, and the provisions of 38 U.S.C.A. § 1154(b) are for 
consideration.  See 38 C.F.R. § 3.304(d).

Turning to the evidence, a service clinical record dated in 
July 1952 reveals that the veteran was seen at that time for 
a complaint of pain, redness, and swelling in his right foot 
which had been present since the previous morning.  On 
physical examination, there was evidence of swelling, 
redness, and tenderness of the right foot.  The pertinent 
diagnosis noted was cellulitis with lymphangitis of the right 
foot.  Two days later, the veteran was discharged to duty, 
having been found fit for same.  At the time of a service 
separation examination in September 1953, the veteran's upper 
and lower extremities, including his feet, were likewise 
within normal limits, and no pertinent diagnoses were noted.  
Likewise, a VA medical examination of December 1953 was 
negative for any evidence of residuals of cold injury.  

On VA orthopedic examination in October 2003, the veteran 
gave a history of cold exposure to his feet due in part to 
wet boots during his service in the Republic of Korea.  When 
questioned, the veteran stated that he was "not sure" how 
much cold weather bothered him presently, as he had lived in 
Florida for the past 17 years.  When further questioned, the 
veteran stated that he did recall that the skin had peeled 
off of his heel with cold exposure, though he had no gangrene 
or tissue damage.  Nor did the cold ever bother the veteran's 
hands "very much."  The pertinent diagnosis noted was no 
current symptoms of cold injury, although this examination 
primarily evaluated his knees.  

On VA cold injury examination in October 2003, the veteran 
stated that, while in Korea, the longest he was out in the 
cold was 48 days.  Reportedly, the veteran was "outside" all 
the time.  When further questioned, the veteran indicated 
that winters in Korea were severe, with temperatures reaching 
below 30 degrees.  According to the veteran, while in Korea, 
his feet were constantly wet.  Reportedly, the tips of his 
toes were painful, and there was a "blue color" present in a 
"speckled fashion."  When further questioned, the veteran 
indicated that he had experienced "a little bit of swelling."  
However, after he took a couple of steps, he would feel 
better.  Currently, the veteran described his pain as mostly 
sharp in nature.  He denied any burning sensation, and stated 
that the pain was present primarily in his feet, in an area 
extending up to the ankles.  According to the veteran, he had 
first noted symptoms of frostbite in the 1980's.  At that 
time, the veteran reported that he became "very sensitive" to 
cold.  The veteran felt a numb feeling in his toes, which 
made it painful for him to walk around.  Accordingly, he 
began wearing heavy socks to "create more warmth."  

On physical examination, there was no evidence of any edema 
of the veteran's feet.  The veteran's right great toe showed 
evidence of onychomycosis, and there was a small callus 
present over the medial aspect of the left great toe.  The 
veteran's fingertips were pale bluish in color.  Both 
dorsalis pedis pulses were present, though there was no hair 
over the distal aspect of the veteran's legs.  Radiographic 
studies of the veteran's feet showed no X-ray evidence of 
frostbite injury.  The clinical assessment was history of 
frostbite injury to the feet, without X-ray evidence.  

In correspondence of late October 2004, a private podiatrist 
wrote that he had seen the veteran for evaluation and 
treatment two days earlier.  At that time, the veteran's 
chief complaint consisted of numbness in the distal parts of 
his toes "secondary to a frostbite injury."  On physical 
examination, the veteran complained of numbness in his toes, 
fingers, and ears when the weather got cold.  Reportedly, 
while the veteran was living in Florida, he did not 
experience any of these problems.  According to the veteran, 
his initial frostbite injury occurred while he was in 
service, with problems ever since.  

The Board finds the evidence somewhat conflicting as to 
whether the symptoms described actually represent residuals 
of a cold injury.  The orthopedic examiner found no symptoms, 
but did not actually examine his feet.  The cold injury 
examination diagnosed a history of frostbite injury, but 
without x-ray evidence of such.  However, x-ray evidence of 
frostbite is not a prerequisite to the award of service 
connection.  It does not appear that a neurological 
examination of the feet was conducted at that time.  

The medical evidence, including the private treatment report, 
note problems with toenails, complaints of numbness, 
complaints of cold sensitivity, and hair loss over the distal 
aspect of the legs, all of which could be consistent with 
cold injury.  Cf. 38 C.F.R. § 4.104, Diagnostic Code 7122.  
Thus, the Board finds that another VA examination is 
necessary for an opinion as to whether the veteran's reported 
symptomatology represent the residuals of a cold injury 
during service, or are the result of other, unrelated 
disorders. 

In addition, during his hearing, the veteran testified that 
he has seen a neurologist, and planned to be seen again.  
Thus, the veteran should be asked to provide the appropriate 
information with regard to such.

This issue is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his feet 
and/or residuals of frostbite.  After 
securing the necessary release, the RO 
should obtain any records not currently 
contained in the file.

2.  The veteran should be afforded a VA 
cold injury examination which includes 
neurological findings to determine 
whether the veterans reported symptoms 
are as likely as not the result of a cold 
injury in service.  (The term, "as likely 
as not," does not mean "within the realm 
of medical possibility," but rather that 
the evidence of record is so evenly 
divided that, in the examiner's expert 
opinion, it is as medically sound to find 
in favor of the examiner's conclusion as 
it is to find against it.)  

The examiner should provide complete 
rationale for all conclusions reached.  
The claims folder should be made 
available to and reviewed by the examiner 
prior to the completion of the 
examination. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (codified at 38 
U.S.C. §§ 5109B, 7112).



		____________________________________________
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


